Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/EP2018/081881 11/20/2018, which claim the benefit of the foreign applications:
EUROPEAN PATENT OFFICE (EPO) 17202642.9 11/20/2017, EUROPEAN PATENT OFFICE (EPO) 18162122.8 03/15/2018, and EUROPEAN PATENT OFFICE (EPO) 18195699.6  09/20/2018.  
2.	Claims 1-13 and 16-17 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.1	Claims 1, 4 and 6-11are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of the instant “derivative” without limitation (i.e., no named moiety), i.e., see line 11 in claim 1.  The specification does not enable any person  skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first

1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a composition  comprising  a compound of formula (I) or its derivative, wherein the  “derivative” is without limitation (i.e., no named moiety), see claims 1, 4  and 6-11. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Eberle et al.US 7,423,157.  Eberle et al. ‘157 discloses a compound of formula (II) or its pharmaceutical acceptable salt, see column 33.
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the compounds of formula (I) or its pharmaceutical acceptable salt or prodrug , see page 

The breadth of the claims
The breadth of the claims is the instant “derivative” without limitation (i.e., no named moiety).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “derivative” without limitation (i.e., no named moiety)  would be prepared by the instant claims 1, 4 and 6-11, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “derivative” is prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “derivative”.
As a result necessitating one of skill to perform an exhaustive search for which “derivative”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the limitation “derivative” supported by specification into claims 1, 4 and 6-11 respectively would obviate the rejection.
3.2	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first 
paragraph (pre-AIA ), because the specification does  not reasonably provide 
enablement of treatment of neoplastic  disease without limitation (i.e., no named cancer), see claim 5. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:

2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim5 is drawn to intent methods of use using a compound of formula (I) and (II) for treating neoplastic disease  without limitation (i.e., no named cancer).   
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compound exhibit the desired pharmacological activities (i.e. what compound can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compound for treating rheumatoid arthritis, see column 130. 

It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant  compositions for treating “a neoplastic disease” without limitation (i.e., no named cancer). As such, the specification fails to enable the skilled artisan to use the compound of claims effective to treat cancer without limitation (i.e., no named cancer).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing treatment of a neoplastic disease without limitation (i.e., no named cancer), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant  compositions since there is no description of an actual method wherein treatment of a neoplastic disease without limitation (i.e., no named cancer) in a host is prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant compositions due to the unpredictability of treatment of a neoplastic disease without limitation (i.e., no named cancer). The “ treating a neoplastic disease without limitation (i.e., no named cancer)” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of treating a number of cancer, see page 21 of the specification.   There are no in vitro or in vivo working examples present for the treatment of a neoplastic disease without limitation (i.e., no named cancer) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant  compositions effective to treat a neoplastic disease without limitation (i.e., no named cancer).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how treatment of a neoplastic disease without limitation (i.e., no named cancer) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment of a neoplastic disease without limitation (i.e., no named cancer), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various cancer. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compound of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compound in regards to the treatment or prevention of the many cancer, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can 
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Claim 1, line 10, recites the limitation "the prefix lower denotes a radical" without a clear description of a variable is ambiguous and indefinite.  It is unclear which variable is for the "the prefix lower denotes a radical".  Clarification is required.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103(a) as being obvious over Bachmann et al. WO 2012/130887 and Kremer et al. US 2014/0163095 A1.
 	Applicants claim a pharmaceutical combination comprising (a) a compound of formula I

    PNG
    media_image1.png
    233
    306
    media_image1.png
    Greyscale
, and a compound of formula (II) (eribulin) 
    PNG
    media_image2.png
    363
    524
    media_image2.png
    Greyscale
, see claim 1. Dependent claims 2-13 and 16-17  further limit the scope of methods, i.e., a number specific compounds of formulae (I-A) and (I-B) in claim 2, specific salt of eribulin in claim 3, specific administration strategy, dose or ratio between formula (I) and (II) in claims 4-11, and for treating cancer in claims 12-13 and 16-17.
Determination of the scope and content of the prior art (MPEP §2141.01)
Bachmann et al. ‘887 discloses a composition comprising a compound of formula (I), i.e., 
    PNG
    media_image3.png
    176
    237
    media_image3.png
    Greyscale
, wherein X is C=Y and Y is oxygen, see page 2.  A number of specific compounds 
    PNG
    media_image4.png
    231
    187
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    274
    176
    media_image5.png
    Greyscale
have been 2.
Kremer et al. ‘095 discloses a composition comprising eribulin or its salt (i.e., eribulin mesylate) for treating cancer including breast cancer. The dose is 1.4 mg/m2/day  to 2.5 mg/m2/day, see column 5.
	Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Bachmann et al. ‘887  is that Bachmann et al. ‘887  is silent on the instant eribulin in the composition.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-13 and 16-17 prima facie obvious because one would be motivated to employ the compositions and methods of use of Bachmann et al. ‘887   and Kremer et al. ‘095 to obtain instant invention.
It is prima facie obvious by the teachings taught by the prior art Bachmann et al. ‘887   and Kremer et al. ‘095 to be useful for the purpose, i.e., for treating cancer... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Bachmann et al. ‘887   and Kremer et al. ‘095 renders obviousness over the instant invention.  
Moreover, the amount of a specific ratio of between the instant compound of formula (I) and formula (II) in a composition is clearly a result effective parameter that a  render obviousness over the instant invention.
The motivation to make the claimed compositions and methods of use derived from the known methods of use and composition of Bachmann et al. ‘887   and Kremer et al. ‘095 would possess similar activity to that which is claimed in the reference.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



August 17, 2021